Appleton, C. J.
The facts admitted and the testimony in the case of these plaintiffs against Palmer and another are to be considered so far as they are legally admissible in this case.
The defendant company gave a new note in renewal of the first one and at the same time took an open policy of even date. The note so given is the one in suit. They had had insurance under the first policy which they paid, renewing their note for the original amount. Since the present note was given they have effected insurances, the premiums for which they have paid.
When a premium note in advance for the security of dealers was given to a mutual insurance company at its outset in business, and was renewed at maturity, the makers were held liable to the receivers of the company in the same manner as if the occasion for its use had arisen during the existence of the original note. Howe v. Folger, 1 Sandf., 177.
The defendants had an undoubted right to have allowed them all premiums due if any there were when this note was given, but they did not. So they might have had the premiums since paid allowed on the note in suit had they so chosen. Instead of doing that, they paid the premium, preferring thereto the anticipated benefits of the three per cent, allowed by the vote of the company in accordance with the ninth section of the charter and the vote passed under it. Defendants defaulted.
Cutting, Walton, Barrows and Daneorth, JJ., concurred.
Peters, J., did not sit.